*182Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christopher William Oden appeals the district court’s orders denying his motions for a sentence reduction and for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Oden, No. 3:11-cr-00056-GMG-RWT-1 (N.D.W.Va., Mar. 30, 2015; May 26, 2015). We deny Oden’s motion for resentencing. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.